Order affirmed, with costs; no opinion.
Concur: Judges Desmond, Dye, Ftjld, Feoessel and Bubke. Chief Judge Conway and Judge Van Yooehis dissent and vote to reverse and to grant the petition for claimed service credit, accruing prior to withdrawal, subject to the favorable action of the Board of Education and the Teachers’ Betirement Board, upon the ground that under section B20-5.0 of the Administrative Code of the City of New York petitioner was entitled to the status for the purpose in suit to which he was entitled immediately prior to his withdrawal.